DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a non-provisional application with no claim of priority.
	No IDS has been filed.
	Claim 1 – 20 are pending.  
	Rejections under §§101 and 103 are set forth below.  
		
Claim Rejections – 35 USC § 101

2.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A.	Rejection Based on Abstract Idea
Claims 1 - 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
B.	Statutory Categories
Independent Claim 1 is a method claims and therefore falls into the statutory category of a process.  Independent Claim 13 is also a method claims and falls into the statutory category of a process.   Claim 19 is a system claim that recites various computer components, such as a server, processor, and storage medium.  This claim therefore falls into the category of “machine/manufacture.”  
C.	The Claim Recites an Abstract Idea
Claim 1 is illustrative of the rejection of all claims on the grounds of abstract idea.
Claim 1 recites the limitation:
 “extracting features from the real-time transaction data; deriving metrics from the features,”  

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  
In this case, the fundamental economic principle or practice is the common practice of extracting features from a transaction for the purpose of analyzing a group of transactions for possible fraud.  This process is carried out millions of times each day and can even be carried out in the mind of the analyst.  Features of a transaction – such as the amount, time of day, place or location, etc. – can give clues to the possibility of fraud.  This is a common practice.  
Furthermore, the mere nominal recitation of questionable computerized terms - such as “operator” or “terminal” - does not remove the claim from the category of common or abstract methods of organizing human activity.  
Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
D.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:
obtaining real-time transaction data for an operator of a transaction terminal during a transaction at the transaction terminal;
calculating a fraud score from the metrics; 
raising an alert when the fraud score exceeds a threshold value or deviates by more than a deviation value from a range of values.
	No additional computer components are mentioned in these limitations.  The few computerized components are recited at a high level of generality.  No other particular computer functions or computer component interactions within this system are recited.  The recited steps are common transaction processes.  Besides being common principles and practices, these steps could also probably be performed in the mind of a human with pencil and paper. 
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  In fact, there are very few computerized system components or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – sending out fraud alerts - to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
E.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to Claim 1.
F.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
	Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concept of generating a fraud score.
Claim 3 merely recites the abstract concept of obtaining feedback information. 
Claim 4 merely recites the abstract concept of training a machine learning model.
Claim 5 merely recites the abstract concept of defining a level of accuracy.
Claim 6 merely recites the abstract concept of auditing an operator based on his/her fraud score.
Claim 7 merely recites the abstract concept of a counter to increment numbers or instances of a feature of the transactions.
Claim 8 merely recites the abstract concept of obtaining past operator metrics.
Claim 9 merely recites the abstract concept of using histograms.  .
Claim 10 merely recites the abstract concept of a group of metrics.
Claim 11 merely recites the abstract concept of a fraud score based on group metrics.
Claim 12 merely recites the abstract concept of generating an alert.
Claims 13 – 20 are virtually identical or analogous variations to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  

None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 1 - 20 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2:
Claims 1 – 2 are rejected under 35 U.S.C. §103 as being unpatentable over Non-Patent Literature by Anonymous, “Aloha Restaurant Guard,” The Wayback Machine, www.archive.org, Jan. 15, 2019 (hereinafter “Aloha”) in view of Non-Patent Literature Advertisement, “Radiant’s Employee Theft Deterrent Application Tracks Scams at the POS,” www.hospitalitytech.com, 2020 (hereinafter “Radiant”).
	
	The Aloha reference is in the same field of endeavor as the claimed invention.  It relates to the same problem allegedly addressed by the claimed invention – employee theft in restaurants.  The Aloha reference teaches that individual employee performance is measured and tracked and alerts are generated.  
	Under the “Features” section it is clear that historical transactions are analyzed for possible theft or fraud.  Real time alerts are generated.  Also, “instant” notifications are generated.  Under “Benefits,” the last bullet teaches that employee performance is measured based on “several key metrics” and – impliedly – “compared” to other employees, thus forming an employee group.  Furthermore, a person of ordinary skill in the art would readily understand that such “performance” is considered to constitute the recited “score.”  
	
	Accordingly, with regard to Claim 1, as outlined above, Aloha teaches:
1. A method, comprising: obtaining real-time transaction data for an operator of a transaction terminal during a transaction at the transaction terminal; extracting features from the real-time transaction data; deriving metrics from the features; calculating a fraud score from the metrics; and raising an alert when the fraud score exceeds a threshold value or deviates by more than a deviation value from a range of values.  
Thus, it appears that Aloha teaches all of the essential features of Claim 1; although, Aloha does not appear to teach the machine learning aspects of other claims. Nevertheless, out of an abundance of caution, and  subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitations, Radiant is cited.  Radiant is also in the same field of endeavor as the claimed invention and Aloha – detecting employee fraud.  In fact, Radiant relates to the same commercial product as Alohas – ALOHA RESTAURANT GUARD.      
Radiant makes it clear that this product monitors transactions in real time.  Radiant also teaches that the fraud alert system uses “artificial intelligence” to generate reports and to “give operators insight into their best and worst performing employees.” 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the employee theft deterrent product of Aloha with the artificial intelligence teachings of Radiant.  The motivation to make this modification comes from Aloha.  It teaches that transactions are monitored and analyzed generate alerts and reports on individual employees.  Thus, it would greatly enhance the efficiency and accuracy of the system of Aloha to use the artificial intelligence techniques of Radiant.  It would be well within the capacity of a person of ordinary skill to use such techniques as they are well known in the employee fraud detection art.  

With regard to Claim 2, Aloha teaches providing the transaction data, the features, the metrics, and the fraud score to a fraud system.  Clearly, from this Non-Patent Literature, the “Aloha Restaurant Guard” is a system which receives data relating to some group of transactions and the features thereof, and calculates possible alerts and reports on an individual employee basis.  
Office Note:  It is noted that each of these Non-Patent Literature references refer to the same commercial product – the Aloha Restaurant Guard, or, in some instances, simply the “Restaurant Guard.”  Furthermore, it is clear that this is Applicant’s own commercial product.  Therefore, it is expected that Applicant would be very familiar with this commercial product.  The product was launched by Radiant in 2010 and Radiant was acquired by Applicant in approximately 2011.
Accordingly, within the meaning of §102(a), this product has been “in public use, on sale, or otherwise available to the public” for more than one year before the effective filing date of the claimed invention.  Therefore, in addition to the Non-Patent Literature references cited above, the commercial product itself is prior art to the claimed invention.  Moreover, that product undoubtedly contains various features and functionality which are not evident on the face of the Non-Patent Literature references but which have not been disclosed to the Office by Applicant in an IDS.  
Clarification is required.
Interview Suggested:  Given the unique circumstances of this case, an interview – using the AIR form for which the link is found below – is suggested.

Claims 3 – 20:
Claims 3 - 20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2021/0142126 to Warrick et al. (hereinafter “Warrick”) in view of U.S. Patent Publication No. 2022/0101069 to Jia et al.  (hereinafter “Chopra”).

Warrick is in the same field of endeavor as the claimed invention – detecting employee fraud and theft in retail environments, especially at the POS.  Warrick utilizes artificial intelligence and, in particular, machine learning.  The title of this reference is:  “Artificial Intelligence Based Fraud Detection System,” and the Abstract reads as follows:
“Embodiments detect fraud of risk targets that include both customer accounts and cashiers. Embodiments receive historical point of sale (“POS”) data and divide the POS data into store groupings. Embodiments create a first aggregation of the POS data corresponding to the customer accounts and a second aggregation of the POS data corresponding to the cashiers. Embodiments calculate first features corresponding to the customer accounts and second features corresponding to the cashiers. Embodiments filter the risk targets based on rules and separate the filtered risk targets into a plurality of data ranges. For each combination of store groupings and data ranges, embodiments train an unsupervised machine learning model. Embodiments then apply the unsupervised machine learning models after the training to generate first anomaly scores for each of the customer accounts and cashiers.”  (emphasis added) 

With regard to Claim 3, Warrick teaches wherein providing further includes receiving a feedback value from the fraud system for the transaction, wherein the feedback value indicating whether the transaction was or was not associated with fraud or theft as determined independently by the fraud system after the transaction concludes.  (See at least [0029] – [0030] relating to training the machine learning model, wherein user effort is not required to provide feedback.
However, Warrick does not appear to teach the use of histograms in developing the model.  This feature is taught by Jia.  
Jia is also in the field of employee fraud detection, as with Warrick and the claimed invention.  Jia uses histograms to generate displays that illustrate outliers that represent possible fraudulent employees.  (See at least Fig. 9 of Jia and accompanying description).
An illustration of a cluster diagram with possible outliers is shown in Fig. 6 of Warrick:



    PNG
    media_image1.png
    511
    797
    media_image1.png
    Greyscale


Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the employee theft deterrent teachings of Warrick to add the histogram and outlier detection teachings of Jia.  The motivation to make this modification comes from Warrick.  It teaches a machine learning model can be used to detect outlier employees who represent possible fraudulent cashiers.  Thus, it would greatly enhance the efficiency and accuracy of the system of Warrick to use the histogram techniques of Jia.  


With regard to Claim 4, Warrick teaches wherein receiving further includes providing as an input to a machine-learning algorithm the transaction data, the features, the metrics, and the fraud score and training the machine-learning algorithm with the feedback value as an expected output from the machine- learning algorithm based on the input.  (See at least [0004])

With regard to Claim 5, Warrick teaches determining through training sessions that the machine-learning algorithm has received a predefined level of accuracy, and processing the machine-learning algorithm with subsequent transactions to determine fraud or theft in real time.  (See at least [0029] and [0036], as well as [0158].)

With regard to Claim 6, Warrick teaches sending a message to a predefined resource to audit the transaction of the operator when the fraud score exceeds the threshold value or deviates from the range of values by more than the deviation value.  (See at least [0166] – [0176] regarding “anomaly” scores.)

With regard to Claim 7, Warrick teaches wherein extracting further includes maintaining select features as counters that are incremented when detected in the transaction, the counters maintained over a predefined period of time for the operator and each counter reflecting a current counter value that spans the predefined period of time during which the operator performed previous transactions.  (See at least Section entitled “Features for Cashiers” beginning at [0068].)

With regard to Claim 8, Warrick teaches wherein deriving further includes obtaining past operator metrics derived for the previous transactions of the operator and obtaining group metrics derived for second transactions performed by a group of operators.  (With regard to “historical” data, see at least [0011].  With regard to groups of employees, see section entitled “Different Models for Different Stores,” wherein metrics for the employees at a different store are considered to constitute the recited “group of operators.”)

With regard to Claim 9, Warrick in view of Jia teaches wherein deriving further obtaining the past operator metrics from first histograms maintained for past features of the previous transactions and obtaining the group metrics from second histograms maintained for group features of the second transactions.  (See at least Jia:  [0033] and Fig. 3 which is reproduced below:

    PNG
    media_image2.png
    776
    470
    media_image2.png
    Greyscale

As to a “group” score, please see Jia:  [0053].

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the employee theft deterrent teachings of Warrick to add the histogram and outlier detection teachings of Jia.  The motivation to make this modification comes from Warrick.  It teaches a machine learning model can be used to detect outlier employees who represent possible fraudulent cashiers.  Thus, it would greatly enhance the efficiency and accuracy of the system of Warrick to use the histogram techniques of Jia.  

With regard to Claim 10, Warrick in view of Jia teaches wherein calculating further includes calculating operator intermediate feature scores for each past feature from select first histograms, calculating group intermediate feature scores for each group feature from select second histograms, calculating a total operator intermediate feature score from the operator intermediate scores, calculating a total group intermediate feature score from the group intermediate feature scores; and generating a ratio value as the total operator intermediate feature score divided by the total group intermediate feature score.  (See at least Jia:  [0051], wherein raw scores and score “calibration” are considered to constitute the recited “intermediate” scores.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the employee theft deterrent teachings of Warrick to add the histogram and outlier detection teachings of Jia.  The motivation to make this modification comes from Warrick.  It teaches a machine learning model can be used to detect outlier employees who represent possible fraudulent cashiers.  Thus, it would greatly enhance the efficiency and accuracy of the system of Warrick to use the histogram techniques of Jia.  


With regard to Claim 11, Warrick teaches wherein calculating further includes generating a current transaction fraud score for the operator based on the first histograms and the features of the transaction.  (See at least [0004] wherein “anomaly” scores are considered to constitute the recited “fraud score.”)

With regard to Claim 12, Warrick teaches wherein raising further includes comparing the current transaction fraud score against the ratio value and when a difference is greater than the threshold value raising the alert.  (See at least [0031] – [0033].)
With regard to Claim 13, this claim is essentially identical to Claim 9 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 14, this claim is essentially identical to Claim 2 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 15, this claim is essentially identical to Claim 6 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 16, this claim is essentially identical to Claim 8 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 17, this claim is essentially identical to Claim 9 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 18, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 19, this claim is essentially identical to Claim 13 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 20, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth in that claim.  

Conclusion
4.	Applicant should carefully consider the following in connection with this Office Action:
	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. machine learning techniques for detecting employee fraud). 
	Therefore, in addition to the above prior art references cited and applied in connection with this Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2018/0158063 to Jamtgaard et al.  This reference is relevant to the features of the use of histograms.  See Fig. 3B.
	U.S. Patent Publication No. 2018/0165733 to Kundu et al.  This reference is relevant to the features of generating models using histograms.
	U.S. Patent Publication No. 2019/0034931 to Cash.  This reference is relevant to the features of detecting employee theft in real time.
	U.S. Patent Publication No. 2014/0279103 to Harman et al.  This reference is relevant to the features of intermediate scores and overall scores.
	U.S. Patent Publication No. 2009/0226099 to Kundu et al.  This reference is relevant to the features of groups of linked transactions.
		
	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:
	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.
	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

August 30, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691